NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS                            FILED
                            FOR THE NINTH CIRCUIT                             NOV 18 2010

                                                                          MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS

DAVID RIGGINS, aka Dawud Halisi                  No. 09-35467
Malik, AKA Dawud Halisi Malik,
                                                 D.C. No. 3:07-cv-05160-RJB
              Plaintiff - Appellant,

  v.                                             MEMORANDUM*

HAROLD CLARKE, DOC Secretary; et
al.,

              Defendants - Appellees.


                  Appeal from the United States District Court
                     for the Western District of Washington
                 Robert J. Bryan, Senior District Judge, Presiding

                     Argued and Submitted November 1, 2010
                              Seattle, Washington

Before: B. FLETCHER, FERNANDEZ and BYBEE, Circuit Judges.


       Appellant David Riggins, aka Dawud Halisi Malik (“Appellant”) appeals the

grant of summary judgment to various employees of the State of Washington

Department of Corrections (“DOC”). Appellant is a prisoner who brought this


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
action under 42 U.S.C. § 1983 to challenge the enforcement of DOC Policy

400.280 (the “Policy”), which requires that all prisoners use their committed name

before any other official or religious name on all incoming and outgoing

correspondence. Appellant argues that the enforcement of the Policy by Appellees

violates his First Amendment right to use of the mail. The district court granted

summary judgment in favor of Appellees, holding that, as to incoming mail, there

was no constitutional violation, and that, as to outgoing mail, summary judgment

was inappropriate on the merits but Appellees were entitled to qualified immunity.

We have jurisdiction under 28 U.S.C. § 1291, and we now affirm the grant of

summary judgment in Appellees’ favor.

                                          I.

      A district court's grant of summary judgment is reviewed de novo. Davis v.

City of Las Vegas, 478 F.3d 1048, 1053 (9th Cir. 2007) (citing Buono v. Norton,

371 F.3d 543, 545 (9th Cir. 2004)). Its decision as to whether an officer is entitled

to qualified immunity is likewise reviewed de novo. Id. (citing Bingham v. City of

Manhattan Beach, 341 F.3d 939, 945 (9th Cir. 2003)). Federal Rule of Civil

Procedure 56(c) provides that a movant is entitled to summary judgment where

“there is no genuine issue as to any material fact and [] the moving party is entitled

to a judgment as a matter of law.”


                                          2
                                         II.

      Appellant argues that the district court erred in granting summary judgment

in favor of Appellees because, in enforcing the Policy, prison officials prevented

Appellant from exercising his First Amendment right to use the mail. Prisoners

have a First Amendment right to send and receive mail. Witherow v. Paff, 52 F.3d

264, 265 (9th Cir. 1995) (per curiam). A prison may adopt regulations that

infringe on an inmate’s constitutional rights if those regulations are “reasonably

related to legitimate penological interests.” Turner v. Safley, 482 U.S. 78, 89

(1987). Restrictions on outgoing mail are given closer scrutiny than those on

incoming mail, as internal mail has an obvious effect on the internal environment

of a prison, while outgoing mail poses less threat to prison security. Thornburgh v.

Abbott, 490 U.S. 401, 413-14 (1989).

      As was noted by the magistrate judge, the Policy does not prohibit Appellant

from using his religious name on his mail in conjunction with his committed name.

The burden that the Policy does place on Appellant’s rights is in the requirement

that his committed name be placed first on all incoming and outgoing

correspondence. Thus, we must determine whether enforcement of the Policy’s

requirement as to the order of the names on prisoner mail is justified by a

legitimate penological interest.


                                          3
       We conclude that it is. We hold that the DOC has adequately demonstrated

that regulating the order in which an inmate places his committed name versus any

other official or religious name is justified under Turner by the need for orderly

and efficient administration of prison mail. Accordingly, while Appellant has an

established constitutional right to use both his committed and religious name on all

outgoing and incoming correspondence, that right does not extend so far as to

allow him to place those names in any order that he chooses. Enforcement of the

Policy by the DOC did not, therefore, violate his First Amendment rights.

       Because we hold that summary judgment was properly granted to Appellees

on the merits of Appellant’s constitutional claim, we need not reach the issue of

qualified immunity.

                                           III.

       Appellant also argues that the district court erroneously granted Appellees

summary judgment as to his request for injunctive and declaratory relief. In light

of our ruling, he is not entitled to either form of relief.

       With respect to prison conditions, “[t]he court shall not grant or approve any

prospective relief unless the court finds that such relief is narrowly drawn, extends

no further than necessary to correct the violation of the Federal right, and is the

least intrusive means necessary to correct the violation of the Federal right.” 18


                                             4
U.S.C. § 3626. “To obtain injunctive relief against government actions which

allegedly violate the law, the injury or threat of injury must be both real and

immediate, not conjectural or hypothetical.” Orantes-Hernandez v. Thornburgh,

919 F.2d 549, 557 (9th Cir. 1990) (citing Los Angeles v. Lyons, 461 U.S. 95,

101-02 (1983)) (internal quotation marks omitted).

      The district court previously dismissed Appellant’s claims under the Eighth,

Fifth, and Fourteenth Amendments, a holding that Appellant does not now appeal.

Therefore, Appellant’s requests for injunctive and declaratory relief as to these

claims were properly denied. Second, because the Policy does not prevent

Appellant from using his legal and religious name in conjunction with this

committed name on all correspondence, it does not violate this court’s previous

rulings, and relief on this basis was also properly denied. Finally, because we have

concluded that the Policy’s enforcement does not violate Appellant’s First

Amendment right to use the mail, his request that Appellees “cease withholding his

mail” was also properly denied. The district court ruling with respect to

Appellant’s claim for equitable relief is affirmed.

                                         IV.




                                          5
      Appellant alleges that Appellee’s refusal to allow him to purchase prayer

oils violated his First Amendment right to exercise his religion and the Religious

Land Use and Institutionalized Persons Act (RLUIPA).

      In order to establish a free exercise violation under the First Amendment, a

prisoner must show that the government burdened the practice of his religion by

preventing him from engaging in conduct mandated by his faith, without any

justification reasonably related to legitimate penological interests. Freeman v.

Arpaio, 125 F.3d 732, 736 (9th Cir. 1997) (citing Turner, 482 U.S. at 89). Section

3 of RLUIPA provides, in relevant part, that “[n]o government shall impose a

substantial burden on the religious exercise of a person residing in or confined to

an institution . . . even if the burden results from a rule of general applicability,”

unless the government establishes that the burden furthers “a compelling

governmental interest,” and does so by “the least restrictive means.” 42 U.S.C. §

2000cc-1(a)(1)-(2). Under RLUIPA, Appellant bears the initial burden of

establishing a prima facie claim that the Policy constitutes a substantial burden on

the exercise of his religious beliefs. See Warsoldier v. Woodford, 418 F.3d 989,

994 (9th Cir. 2005).

      The record does not demonstrate that possessing prayer oils was a religious

practice mandated by Appellant’s faith. In addition, nothing in the record suggests


                                            6
that a lack of prayer oils placed a substantial burden on Appellant’s ability to

practice his religion, and it is clear that Appellant’s request for transfer of funds to

purchase these oils was eventually processed. Therefore, the district court properly

granted summary judgment in Appellees’ favor on the First Amendment freedom

of religion and RLUIPA claims.

                                           V.

      Because Appellant’s constitutional rights were not violated, summary

judgment was properly granted in favor of Appellees. The judgment of the district

court is AFFIRMED.




                                            7